 236
 
            
      
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
359 NLRB No. 13
 
Iron
T
iger Logistics, Inc.
 
and
 
International Associ
a-
tion of Machinists a
nd 
Aerospace Workers, 
AFL

CIO.
 
 
Case 16

CA

027543
 
October 2
3
, 2012
 
DECISION AND ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
H
AYES 
 
AND 
B
LOCK
 
On May 6, 2011, Administrative Law Judge George 
Car
son II issued the attached decision.  The Respondent 
filed exceptions and a supporting brief, the Acting Ge
n-
eral Counsel filed an answering brief,
1
 
and the Respon
d-
ent filed a reply brief.
 
The National Labor Relations Board has delegated its 
authority in th
is proceeding to a three
-
member panel. 
 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge

s rulings, findings, and conclusions and 
to adopt the recommended Order.  For the reasons
 
set out 
by the judge, as further explained below, we agree that 
the Respondent violated Section 8(a)(5) and (1) of the 
Act by failing to timely respond in 
any 
manner to the 
Union

s request for presumptively relevant information 
relating to the Respondent

s employees.
 
I
.
 
FACTUAL 
BACKGROUND
 
This case stems from a dispute about the apportioning 
of freight delivery assignments between the Respondent 
and TruckMovers.com, Inc. (TruckMovers).  Both e
m-
ployers are engaged in the interstate delivery of freight 
and s
hare common ownership.
2
  
The Union represents 
the Respondent

s drivers but does not represent Truc
k-
Movers

 
drivers.  
 
TruckMovers assigns the loads for delivery to both 
groups of drivers.  Before the events at issue, the R
e-
spondent and the Union entered in
to a Letter of Agre
e-
ment clarifying that loads assigned to TruckMovers

 
drivers were not the Respondent

s and that their delivery 
by TruckMovers would not be considered subcontrac
t-
ing.  
 
On March 16, 2010,
3
 
the Union alleged that the R
e-
spondent was not com
plying with the dispatch provisions 
in the parties

 
collective
-
bargaining agreement.  On 
March 29, the Union filed a grievance concerning the 
                                        
                  
 
1
 
The Acting 
General Counsel urges us to disregard the Respon
d-
ent

s exceptions because they were 

procedurally defective.

  
We d
e-
cline to do so.  We find the Respondent

s exceptions substantially 
comport with 
the requirements of Sec. 102.46
(b)(1) and (c) of the 
Board

s
 
Rules and Regulations, and accept them.  See, e.g., 
Wal
-
Mart 
Stores, Inc.
, 351 NLRB 130 fn. 3 (2007).
 
2
 
T
here is no allegation that the two companies constitute alter egos 
or a single employer.
 
3
 
All dates are in 2010
,
 
unless otherwise indicated.
 
dispatch of loads to TruckMovers

 
drivers, contending 
that the Respondent was not placing all available loads 
on i
ts dispatch board.  On April 12, the Union
 
requested 
information concerning all units of work dispatched to 
both the Respondent

s and TruckMovers

 
drivers 
over 
the preceding 
6 months.  The Respondent provided a list 
of units dispatched to both employers

 
d
rivers.  
 
On May 11, the Union requested supplemental info
r-
mation.  Items (a) through (g) of the Union

s 
suppl
e-
mental 
request concerned TruckMovers

 
drivers.  Items 
(h) through (j) requested information about the Respon
d-
ent

s drivers, including the names o
f the Respondent

s 
drivers for each unit, their destination and mileage, and 
all relevant communication from customers about those 
units.  The Respondent did not immediately provide the 
Union with any of that information.  In fact, some 4

1/2
 
months would 
pass before the Respondent even 
acknowledged the Union

s May 11 request, as described 
below.
 
In the meantime, on July 15, the Union filed an unfair 
labor practice charge, triggering the 
Board 
Region

s i
n-
vestigative machinery and ultimately
 
resulting in
 
the
 
complaint underlying this case.  On July 30, the Union 
repeated its May 11 request for supplementary info
r-
mation, but again the Respondent provided no response. 
 
The Respondent finally responded to the Union

s May 
11 information request on September 27.  
The Respon
d-
ent did not provide any of the requested information.  
Rather, it 
asserted that loads not appearing on the R
e-
spondent

s 
dispatch board 
were not the Respondent

s 
drivers

 
loads pursuant to the Letter of Agreement, that 
information about TruckMove
rs involved nonunit e
m-
ployees and was irrelevant, and that the Union needed to 
substantiate the relevance of the information concerning 
the Respondent

s drivers

 
loads because that work had 
already been performed by the Respondent

s drivers.  
The Responden
t also alleged that the Union

s info
r-
mation request was generally 

harassment, burdensome, 
and irrelevant.

4
 
 
II
.
 
THE JUDGE

S DECISION
 
The judge found that the Union

s May 11 information 
request concerning the units dispatched to the Respon
d-
ent

s drivers w
as presumptively relevant because it i
n-
volved unit employees, and, therefore, 

[t]he Respondent 
herein was obligated to inform the Union in a timely 
manner of the reasons that it did not believe that the i
n-
                                        
                  
 
4
 
The in
formation sought by the Union

s May 11 request was not r
e-
lated to any pending grievance.  Shortly before the hearing in this case, 
the Union confirmed that the Respondent had sufficiently responded to 
that information request, narrowing the question before
 
the judge to the 
lawfulness of the Respondent

s 4
-
1/2
-
month delay in providing that 
r
e
sponse.
 
  
 
 
                    
           
IRONTIGER LOGISTICS
,
 
INC
.
 
 
 
                
237
 
 
formation sought was relevant.

5
  
Because the Resp
on
d-
ent waited more than 4
-
1/2
 
months to do this, the judge 
found that the Respondent had not met its obligations 
under Section 8(a)(5) and (1) of the Act, despite the 
judge

s related finding that all the 
supplementary 
info
r-
mation requested by the Union was
 
ultimately irrelevant
 
and, therefore, did not need to be provided by the R
e-
spondent
.
6
  
The judge quoted 
an earlier Board decision 
for the proposition that
 
 
[A]n employer must respond to a union

s request for 
relevant information within a reasonable time, 
either by 
complying with it or by stating its reason for nonco
m-
pliance within a reasonable period of time.  Failure to 
make either response in a reasonable time is, by itself, a 
violation of Section 8(a)(5) and (1) of the Act. Some 
kind of response or reac
tion is mandatory.
 
 
Columbia University
, 298 NLRB 941, 945 (1990), citing 
Ellsworth Sheet Metal
, 232 NLRB 109 (1977)
.
 
We agree with the judge

s finding for the reasons he 
gives and those discussed below.  
 
III
.
 
DISCUSSION
 
Under Section 8(a)(5) of the Act, 
which imposes the 
duty to bargain in good faith, a
 
unionized employer 
must 
provide, on request, information that is relevant and ne
c-
essary to the union

s performance of its duties as colle
c-
tive
-
bargaining representative
.  
NLRB v. Acme Industrial 
Co.
, 385 U
.S. 432 (1967). 
 
It 
must
 
do so in a reasonably 
timely manner.
  
E.g., 
Woodland Clinic
, 331 NLRB 735, 
736 (2000) (

An unreasonable delay in furnishing [r
e-
quested relevant] information is as much of a violation of 
Section 8(a)(5) of the Act as a refusal to fu
rnish the i
n-
formation at all.

).
  
Under
 
a 
well
-
established 
corollary to 
that requirement, an employer must timely respond to a 
union 
request seeking relevant information even when 
the employer believes it has grounds for not providing 
the information.
7
 
 
                                        
                  
 
5
 
The judge found that the Union

s information request concerning 
TruckMovers

 
drivers was not presumptively relevant because it i
n-
volved nonunit employees.  No 
party excepted to this finding.
 
6
 
No party excepted to the
 

finding
 
of irrelevance
. 
 
7
 
See, e.g
., A
-
1 Door & Building Solutions
, 356 NLRB 
499, 501 
(2011) (employer with legitimate confidentiality defense to discl
o
sure 
has affirmative duty t
o respond and seek accommodation); 
Superior 
Pr
o
tection, Inc
., 341 NLRB 267, 269 (2004), enfd. 401 F.3d 282 (5th 
Cir. 200
5
), cert. denied 546 U.S. 874 (2005) (if employer believes 
request is a
m
biguous or overbroad, it must seek clarification or comply 
with 
request to extent it encompasses relevant information); 
Dai
m-
lerChry
s
ler Corp.
, 331 NLRB 1324, 1329 (2000), enfd. 288 F.3d 434 
(D.C. Cir. 2002) (although employer may have had legitimate obje
c-
tions to providing requested information, it was obliged to make 
those 
objections known to the union in a timely fashion); 
Yeshiva Un
i
versity
, 
315 NLRB 1245, 1248 (1994) (where employer had info
r
mation in 
Ap
plying those principles here, we have little trouble 
affirming the judge

s finding that the Respondent viola
t-
ed Section 8(a)(5) and (1) of the Act by not timely r
e-
sponding 
in some manner
 
to the Union

s May 11 request 
for information concerning bargaining u
nit employees.
8
  
As found by the judge, paragraphs (h) through (j) of that 
request related to unit employees

 
assigned loads and 
thus 
sought information that 
was presumptively relevant 
to the Union

s ability to represent those employees.  
See, 
e.g.,
 
Kathle
en

s Bakeshop
, 337 NLRB 1081, 1094 
(
2002
), enfd. mem. 173 LRRM (BNA) 2576 (2d Cir. 
2003) (requested information about unit drivers

 
delivery 
routes and products was 
presumptively relevant 
because 
it 
dealt with their working conditions).
9
  
Accordingly
, the 
Respondent 
was required
 
to timely 
provide that info
r-
mation or to timely present the Union with its reasons for 
not doing so.  The Respondent did neither, and thus
 
vi
o-
lated Section 8(a)(5) and (1) of the Act.
 
Our 
dissenting 
colleague would dismiss the compl
aint 
because the Respondent later rebutted the presumptive 
relevance of the requested unit information and therefore 
was not required to 
actually 
furnish the Union with that 
information.  In his view, then, the Respondent was free 
to ignore the Union

s req
uest at the time it was made.
  
We do not find his view persuasive, either as a matter of 
law or policy.
  
 
As explained, the 
duty to provide information is 
a 
component of the 
broader duty to bargain in good faith 
under Section 8(a)(5) of the Act
.  The issue
 
in this case 
must be decided in that context.  The question here is not 
whether the Respondent had a duty to provide the info
r-
mation sought by the 
Union
, but rather whether it had a 
duty to respond to the 

request in a timely way.  
Board precedent,
 
cited above,
 
requires a timely response 
even when an employer may have 
a justification 
for not 
actually 
providing 
requested
 
information. 
 
Our colleague would distinguish those cases on the 
ground that they involved requests for 
relevant
 
info
r-
mation.  
But 
where, as here, the information sought is 
presumptively
 
relevant, that distinction is immaterial.  In 
such cases, it is reasonable for the union to expect pr
o-
duction of the information, unless and until the employer 
notifies it otherwise.  Good faith, in t
urn, requires the 
employer to respond promptly with its reasons for not 
providing the information.  Placing this minimal burden 
                                        
                                        
            
 
form not requested by the union, employer was required to so notify the 
union so that it could modify request).
 
8
 
We
 
read the judge

s unfair labor practice finding as being limited 
to the requested information concern
ing
 
unit employees, and the Acting 
General Counsel does not appear to argue otherwise. 
 
9
 
The fact that the requested information was not also relevant to 
a 
pending grievance, as the judge found, is beside the point.
  
 
 238
 
                  
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
on the employer is appropriate moreover because, parti
c-
ularly where the requested information is presumptively 
relevant, the emp
loyer is in a clearly superior position to 
ensure that a dispute is avoided.  These are the principles 
underlying the cases cited above, and they likewise form 
the basis for our finding in this case.
 
As our colleague acknowledges, there are good policy 
rea
sons for 
the rule we apply here, not the least of which 
is encouraging the parties themselves to address potential 
disputes before they
 
disrupt the collective
-
bargaining 
relationship and burden the parties and the public with 
the cost of administrative inv
estigation and litigation
.
  
There is no doubt here, for example, that an unnecessary 

belated September 27 response consisted of two pages, 
and the Union later agreed that its May 11 request had 
been satisf
ied.
10
  


that employers act in good faith.  The law demands it.
 
ORDER
 
The National Labor Relations Board adopts the re
c-
ommended Order of the administrative law
 
judge and 
orders that the Respondent, IronTiger Logistics, Inc., 
Kansas City, Missouri, its officers, agents, successors, 
and assigns, shall take the action set forth in the Order.
 
 
M
EMBER 
H
AYES
, dissenting.
 
I 
would reverse the judge and dismiss th
e compl
aint.  
The Act imposes no obligation on an employer to pr
o-
vide requested information that is not relevant to a u
n-

collective
-
bargaining representative of bargaining unit 
employees. A fortiori, the A
ct imposes no obligation on 
an employer to respond, timely or otherwise, to a request 
for information that is not relevant. Because there is no 

e-
quested here was irrelevant, the 
Respondent did not 
act 
unlawfully in 
fail
ing
 
to timely respon
d
 
to the Union

request for that 
information
.
 
Until today, the Board has never held that there is an 
independent statutory duty to respond to a request for 
presumptively relevant information, even if that pr
e-
sumption 
was rebutted in litigation.  The presumption is 
merely an evidentiary tool where relevance is contested.  
Ultimately, requested information is either legally rel
e-

not relevant, then the statut
ory duty to bargain in good 
faith is not implicated by the request 
or
 

failure to respond timely to the request.  None of the ca
s-
                                        
                  
 
10
 
We agree with the judge, for the reasons he states, that the R
e-
spondent did not establish that the Union

s information request was 
made in bad faith or constituted harassment.
 
es cited by the Acting General Counsel and my co
l-
leagues support their contrary view.  In each and every 
instance
, the unlawful failure to respond or delay in r
e-
sponding involved a request for relevant information. 
 
While it might be 
preferable
 
for a party to explain its 
refusal to provide information which is irrelevant to the 
statutory bargaining, it is not a viola
tion of the statutory 
duty to bargain in good faith to fail to do so.
1
  
On the 
other hand, whether or not the Union here made its i
n-

today gives even greater latitude for unions to hector 
employers wit
h information requests for tactical purposes 
that obstruct, rather than further, good
-
fait
h bargaining 
relationships.  
I therefore dissent.   
 
 
Kelly Elifson, Esq.
, for the General Counsel.
 
Thomas P. Krukowski, Esq., 
for the Respondent.
 
Mr. Boysen Anderson
, 
for the Charging Party Union.
 
DECISION
 
S
TATEMENT OF THE 
C
ASE
 
G
EORGE 
C
ARSON 
II,
 
Administrative Law Judge. This case 
was tried in Fort Worth, Texas, on March 28, 2011, pursuant to 
a consolidated complaint that issued on December 22, 2010.
1
 
Prior to the hea
ring, Case 16

CB

00
8084, with which Case 
16

CA

0
27543 had been consolidated, was settled, and the 
alleg
a
tions relating to Case 16

CB

00
8084 were withdrawn. 
The co
m
plaint alleges that the Respondent violated Section 
8(a)(1) and (5) of the National Labor Rel
ations Act (the Act) by 
delaying providing relevant information requested by the U
n-
ion. The answer of the Respondent denies any violation of the 
Act. Al
t
hough I agree with the Respondent that the information 
sought was not relevant, I find that the Respond
ent was obliga
t-
ed to timely respond to the request made by the Union and that 
it failed to do so.
 
On the entire record, including my observation of the d
e-
meanor of the witnesses, and after considering the briefs filed 
by the General Counsel and the Respond
ent, I make the follo
w-
ing
 
F
INDINGS OF 
F
ACT
 
I
.
  
JURISDICTION
 
The Respondent, IronTiger Logistics, Inc., IronTiger, a Mi
s-
souri corporation headquartered in Kansas City, Missouri, is 
engaged in the interstate transportation of freight from various 
locations i
ncluding Garland, Texas. IronTiger annually derives 
gross revenue in excess of $50,000 for the transportation of 
freight from the State of Texas directly to points located outside 
                                        
                  
 
1
 
Similarly, 
it might be 
preferable
 
for an employer engaged in co
n-
tract negotiations to explain the basis for any economic proposal, but 
except in limited circumstances the failure to do so is not a violation of 
the statutory duty to bargain in good faith.  See 
NLRB v.
 
Truitt Mfg.
, 
351 U.S. 149 (1956). 
 
1
 
All dates are in 2010 unless otherwise indicated. The charge in 
Case 16

CA

027543 was filed on July 15 and was amended on D
e-
cember 1.
 
  
 
 
                    
           
IRONTIGER LOGISTICS
,
 
INC
.
 
 
 
                
239
 
 
the State of Texas. IronTiger admits, and I find and conclude, 
that it is an
 
employer engaged in commerce within the meaning 
of Section 2(2), (6), and (7) of the Act.
 
IronTiger admits, and I find and conclude, that International 
Association of Machinists and Aerospace Workers, AFL

CIO, 
the Union or the IAM, is a labor organization
 
within the mea
n-
ing of Section 2(5) of the Act.
 
II
.
  
ALLEGED UNFAIR LABOR
 
PRACTICES
 
A.  Background
 
Thomas (Tom) Duvall is the owner and chief executive o
f-
ficer of IronTiger as well as TruckMovers.com, Inc. Truc
k-
Movers has contracts for the transport of tru
cks from produ
c-
tion facilities of Volvo/Mack and Navistar to various locations. 
The delivery transport to the various locations is carried out by 
drivers employed by TruckMovers, IronTiger, and some 15 
other companies. The contracts between TruckMovers and
 
Volvo/Mack and TruckMovers and Navistar provide that no 
more than 80 and 75 percent, respectively, of the transports can 
be provided by any one carrier so that any disruption in service 
by any one provider would not cause a cessation of all delive
r-
ies. Th
e assignment of loads to a partic
u
lar carrier is made by 
TruckMovers. The vast majority of deliveries are made by 
TruckMovers and IronTiger.
 
IronTiger employs approximately 100 employees at four l
o-
cations: Garland, Texas; Springfield, Ohio; Macungie, Pen
n-
s
ylvania; and Dublin, Virginia. TruckMovers obtained the 
transportation contracts with Volvo/Mack and Navistar from 
Auto Truck Transport. The first contract obtained was at Du
b-
lin, Virginia. After TruckMovers obtained the contract, ma
n-
agement officials of I
ronTiger met with the employees of the 
predecessor. Upon conclusion of their meeting, any employees 
interested were invited to remain for a presentation by the U
n-
ion. No management officials of IronTiger remained for the 
meeting with representatives of the
 
Union. A majority of e
m-
ployees signed cards authorizing the Union to represent them. 
Pursuant to a card check, IronTiger agreed to recognize the 
Union
. The initial collective
-
bargaining agreement related to 
only the location at Dublin, Virginia, and was n
egotiated b
e-
tween CEO Duvall, Tom Jones, the attorney for IronTiger, and 
Boysen Anderson, automotive coordinator for the Union. It was 
effective from September 29, 2008, until September 30, 2011.
 
Thereafter, when TruckMovers obtained additional contracts, 
the Union obtained authorization cards from a majority of the 

and the collective
-
bargaining agreement was extended to those 
locations by separate letters of agreement. The record does not 
refl
ect the manner in which the TruckMovers drivers, who are 
not represented by a union, were hired or whether they operate 
from the same terminals as the IronTiger drivers.
 
The bargaining units at each location are identical and i
n-
clude all yard drivers, shop
 
workers, utility workers, and dri
v-
ers domiciled
,
 
and employed at each location.
 
Article 6 of the collective
-
bargaining agreement sets out the 
dispatch procedure for IronTiger drivers. Subparagraph 3 pr
o-

first out b
a-


with the most company seniority. Subparagraph 5 provides:
 
 
All available loads will be placed on one board in the or
der of 
importance of delivery. Available loads may include brea
k-
downs or secondary moves as part of a trip or as a separate 
dispatch. Old, Hot, or Expedited loads will have priority.
 
 

referred to 
as a kiosk and is a listing appearing on a computer 
screen. TruckMovers makes the assignments of loads, and the 
assignments are displayed on the computer screen of the carrier 
to which the load has been assigned. TruckMovers, as already 
noted, is prohibite
d by its contracts with Volvo/Mack and 
Navistar from assigning more that 80 and 75 percent of the 
loads to any one carrier. IronTiger is not a party to those co
n-
tracts. The foregoing contractual language relating to dispatch 
obviously applies only to loads
 
assigned by TruckMovers to 
IronTiger, and they are shown on the IronTiger kiosk.
 
IronTiger informed the Union of the restriction upon the 
amount of work that TruckMovers could assign to any one 
company, and Anderson does not deny that the Union was i
n-
form

sought to address that restriction by proposing language to be 
included in article 19 of the collective
-
bargaining agreement 
relating to subcontra
cting by IronTiger. Automotive C
oordin
a-
tor Anderson r
equested that the proposed language be placed in 
a letter of agreement because he did not want any other e
m-
ployer to be aware of the agreement into which the Union had 
entered. Jones agreed. The letter of agreement, executed on 
September 27, 2008, states:
 
 
The parties hereto agree that loads not appearing on the Iro
n-

be moved by carriers other than IronTiger Logistics and the 
movement of such loads does not constitute Sub
-
Contracting 
and does no
t violate Article 19 of the Agreement between 
IronTiger Logistics, Inc., and the International Ass
o
ciation of 
Machinists and Aerospace Workers covering the period from 
September 29
th
, 2008, through and including September 20, 
2011.
 
B.  Facts
 
On the morning
 
of March 16, there was
 
an exchange of 
emails between Automotive C
oordinator Anderson and Tom 
D
u
vall, the first of which was from Anderson.
 
 
Tom

once again the company is not complying with the 
dispatch language in the CBA. Thus the final warning notice 
fr
om the IAM. So that we are clear ALL AVAILABLE 
LOADS ARE TO BE PLACED ON THE BOARD FOR 
DISPATCH. We have am [sic] Agreement and the company 
will comply.
 
 
Duvall replied by email:
 
 
All available 
IronTiger
 
loads ARE placed on the board for 
dispatch. If you b
elieve that they are not, please give me some 
specifics so that I can investigate. [Emphasis added.]
 
 
Anderson answered:
 
 
Tom


 240
 
                  
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
one driver 1 load

two drivers 2 loads

six drivers 6 loads. 
Enough of the 
bullshit.
 
 



 
On March 29, the Union, in an email from Anderson to D
u-
vall, inf
ormed IronTiger that the Union was 
filing a class action 
grievance:
 
 
Tom

attached you will find a class grievance on the contin
u-
ing contract violations. Also this shall serve as the notice to 
cure the contract provision breach outlined in the attached 
grie
vance. If the Company ignores this notice the Union will 
proceed on this grievance under Article 20, Section 1.
 
 

v-
ances and questions of interpretation arising from or in any way 
pertaining to th
e provisions of this Agreement shall be submi
t-


Company intentionally ignores the provisions of this agre
e-

 
The grievance, date
d March 29, alleges violation of articles 6 
and 7 of the contract. Article 7 relates to return travel and is not 

Employer is not placing all available loads on the dispatch 


placed on the board asap . . . all drivers shall be [made] whole 
for all losses when not allow[ed] to pick from all available 

 
Duvall replied to Anderson by email on April 5:
 
 
Boysen,
 
 
The Company is in rec
eipt of your class action grievance a
l-
leging violation of Article 6
-
Master Dispatch Procedure and 
Article 7
-
Return Travel.
 
 
The Company respectfully disagrees with your allegations 
and states that the Company is in compliance with the prov
i-
sions of Article
 
6
-
Master Dispatch Procedure as well as the 
provision of Article 7
-
Return Travel.
 
 
Further, concerning your allegations regarding Article 20, 
Section 1, the Company denies that it has intentionally i
g-
nored any of the provisions of the National Master Agre
e-
ment.
 
 
It is respectfully suggested that we set up a meeting to see if 
we can resolve what is an obvious difference of opinion as to 
the meaning and/or interpretation of the aforementioned Art
i-
cles. If we are not able to agree then the matter should be 
sub
mitted to the grievance procedure for determination as set 
forth and required by Article 20, Section 1.
 
 
Anderson replied by email on April 5 stating, in pertinent 
part:
 
 
Your e
-
mail misstates several facts. . . . This is to advise you 
that the Union rejec
ts your contention and claim. . . . [T]he 
Union met with you several times on these issues. You choose 
to intentionally ignore the Agreement. In short, the Union b
e-
lieves another meeting on these issues will be none [sic] pr
o-
ductive and will proceed with i

the contract breach.
 
 
On April 12, the Union made an information request of the 
Company requesting identification of all units dispatched to 
TruckMovers and IronTiger drivers, respectively, for the last 6 
months, the person
s responsible for dispatching TruckMovers 
drivers and the persons responsible for dispatching IronTiger 


support why these units were dispat

 
On May 7
, the Company responded in a 29
-
page document 
that gave the units dispatched to TruckMovers and IronTiger 
drivers, respectively, and the names of the individuals respo
n-
sible for dispatching. Don Houk of TruckMovers was i
dentified 
as the individual responsible for dispatching TruckMovers 
drivers. Dispatchers at the respective IronTiger terminals were 
identified as the individuals responsible for dispatching Iro
n-
Tiger drivers. In response to the request for documentation, t
he 

assignment not though email or other written commun
i

 
I note that the information request sought the identification 
of the persons responsible for dispatching. It did not seek ide
n-
tifi
cation of the persons responsible for assignment of the loads 
to specific carriers. As already noted, TruckMovers made those 
assignments. Dispatching drivers occurred after the assig
n-
ments were made.
 
The Union, on May 11, sent another information request a
s 
follows:
 
 
After reviewing the information you provided, the Union is 
requesting additional information. Please provide the follo
w-
ing information:
 
 
(a) Please provide the name for each TruckMovers 
driver dispatched on the referenced unit(s) outlined in yo
ur 
paragraph No. 1.
 
(b) Please provide the destination and mileage for each 
unit(s) dispatched to TruckMovers drivers in you par
a-
graph No. 1.
 
(c) Please identify Don Houk primary employer.
 
(d) Please provide Don Houk job title.
 
(e) Please provide the name(
s) of the person who a
u-
thorize[d] Don Houk to dispatch the referenced unit(s) 
ou
t
lined in your paragraph No. 1 to TruckMovers drivers.
 

you referenced in your paragraphs 4 and 8.
 
(g) Provide all e
-
mails,
 
transcripts, faxes, telecomm
u-
nications and other documentation from your customers(s) 
to support the units in your paragraph No. 1 be dispatched 
to Truckmovers drivers.
 
(h) Please provide the name for each IronTiger driver 
dispatched on the referenced uni
t(s) outlined in your par
a-
graph No. 5.
 
(i) Please provide the destination and mileage for each 
unit(s) dispatched to IronTiger drivers in you paragraph 
No. 5.
 
(j) Provide all e
-
mails, transcripts, faxes, telecomm
u-
nications and other documentation from your
 
customers(s) 
  
 
 
                    
           
IRONTIGER LOGISTICS
,
 
INC
.
 
 
 
                
241
 
 
to support the units in your paragraph No. 5 be dispatched 
to IronTiger drivers.
 
 
IronTiger did not respond to the foregoing request. On July 
15, the Union filed the charge herein alleging that IronTiger 
had failed and refused to provide info
rmation since April 12. 
On July 30, the Union repeated its request of May 11. On Se
p-
tember 27, the Union withdrew its charge insofar as it related to 
the April 12 information request to which IronTiger had r
e-
sponded. Also, 
on September 27, IronTiger, by A
t
torney Tom 
Jones, responded by email to the May 11 request.
 
The response by Jones initially notes that the letter of agre
e-

s-

the indi
vidual requests and points out that the information rela
t-
ing to TruckMovers drivers relates to nonunit employees and is 
irrelevant. It confirms, as stated in the May 7 response, that 
Don Houk is employed by TruckMovers. The response, as did 
the May 7 respo
nse to the April 12 request, explains that there 
is no paperwork, that assignments are made through a compu
t-
erized system. Relative to the request for information relating 
to unit employees, i.e., the name of each IronTiger driver di
s-
patched to deliver the
 
units listed in the May 7 response and the 
destination and mileage related to those units, Jones requested 
that the Union explain the relevance insofar as the work had 
been performed by IronTiger drivers. He points out that there 
were over 10,500 units in

r-

out that IronTiger had requested that the parties meet in its 
April 5 response to the grievance and that the request had been 
refused. He again offered to me
et.
 
On October 12, Anderson responded by email. His response 


had been removed from the IronTiger kiosk and asserts that the 
infor
mation sought relating to TruckMovers drivers is relevant 

IronTiger board and dispatch[ed] such loads to non
-
union dri
v-

to IronTiger drive
rs assigned the units and the destination and 

i-

e-
moval of loads had been filed and the Union had made no co
m-
plaint or filed any grieva
nce relating to improper payment to 

October 12 response does not address the claim of harassment 
or burdensomeness, nor does it respond to the offer to meet.
 
IronTiger had, on March 30, 2009, 
settled a grievance rela
t-
ing to the removal of loads from the IronTiger dispatch kiosk. 
The brief of the General Counsel refers to testimony by Ande
r-
son that he received reports that loads had been removed from 
the IronTiger kiosk. Insofar as any driver wa
s aware that a load 
had been removed, the driver would be able to identify the load 
that was removed, and, as in 2009, an appropriate grievance 
could be filed. Whether the reports Anderson received were 
accurate is immaterial insofar as neither the March 2
9, 2010, 
grievance nor the information request relates to removal of 
loads.
 
In subsequent communications, the Union continued to a
s-
sert that the contract had been violated, and IronTiger conti
n-
ued to deny any violation of the contract. IronTiger continued 
to seek a meeting, but the Union did not agree to meet.
 
Notwithstanding its contention that IronTiger was violating 
the collective
-
bargaining agreement, the Union, as of May 13, 
contended that there was no contract at Springfield, Ohio, or 
Garland, Texas. 
On May 13, in a telephone conversation, A
n-

n-
Tiger did not have a collective
-
bargaining agreement with the 
Union at Springfield or Garland. On May 18, Jones sent an 
email to Anderson confirming the Ma
y 13 conversation and 
seeking further information relating to the position of the U
n-

have not [sic] agreements at the Garland, Texas, and Sprin
g-

 
IronTiger filed a charge, Ca
se 16

CB

00
8084, against the 
Union. That charge resulted in a complaint being issued against 
the Union. As already noted, that case was consolidated with 
the case here. Thereafter, Case 16

CB

00
8084 settled, and 
those allegations were withdrawn.
 
C.  Analys
is and Concluding Findings
 
The complaint herein issued on December 22, after the R
e-



presentative of the 
unit employees violated Section 8(a)(5) of the Act. As esta
b-
lished by emails on March 15 and 16, 2011, following confe
r-
ence calls in this proceeding, the Union confirmed that the R
e-
spondent had sufficiently responded to its information 
request. 
At the hearing, counsel for the General Counsel confirmed that 

e-

 
The General Counsel argues that the information sought was 
relevant and that, even if it was not, the 
Respondent was obl
i-
gated to respond to the request of the Union.
 
The Respondent contends that the information sought was 
not relevant. Both the April 12 and the May 11 requests related 

available 

pending. The grievance does not assert that any loads had been 
removed from the IronTiger kiosk. The Union did not mention 
removal of loads until its letter of October 12. The letter of 
agreement states 


 
At the hearing herein, counsel for IronTiger questioned A
n-
derson regarding the May 13 contention of the Union that the 
parties had no contract. Notwithstanding th

n-
tion that there was no contract, Anderson claimed that the 
March 29 grievance had not been forfeited by the failure of the 
Union to seek further processing of the grievance after Iro
n-

e for
e-
going conflicting contentions insofar as there is no alleg
a
tion 
relating to the grievance, only the information request.
 
I agree with the Respondent that the information sought in 
the May 11 request was not relevant. The information relating 
to the i
dentification of the TruckMovers driver assigned to each 
 242
 
                  
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
load as well as the destination and distance of each load related 
to nonunit employees and was not presumptively relevant. The 
request regarding the individual IronTiger drivers assigned to 
each Iron
Tiger load was presumptively relevant insofar as the 
request related to unit employees. Although presumptively 
relevant, the information concerning the assignment, destin
a-
tion, and miles driven by the drivers assigned to the IronTiger 
loads was unrelated t
o the grievance relating to failure to place 
all loads on the IronTiger kiosk. Duvall explained that a driver 
assigned a shorter trip would not necessarily earn less because 
that driver would be able to return sooner and be available for 
another dispatch. 
The Union had made no complaint, filed no 
grievance, or made any claim that any IronTiger drivers were 
improperly paid. The information relating to assigned driver, 
destination, and distance was not relevant.
 
Duvall testified that the Respondent did not re
spond to the 


refused to reinstate an employee. Anderson informed him that, 

reinstated and that, if he was not reinstated, Anderson would 

makes several references to the foregoing comment which A
n-
derson did not deny making. Although Duvall considered the 
May 11 informat
ion request to be harassment, as the brief of 
counsel for the General Counsel points out, the exchange of 
emails on March 16 relative to placing all loads on the board 
was before the March 24 meeting. The position of the Union 
had been stated prior to Ande


and made no claim of harassment with regard to that request.
 
Anderson
 
recalled meeting with A
ttorney Jones regarding an 
unrelated matter on May 12, the day after th
e May 11 info
r-
mation request and the day before he asserted that there was no 
contract at Garland or Springfield. In casual conversation, A
n-
derson recalled that Jones referred to the information request, 


r-

Jones stated that he would be responding, but no response was 


e-
garding why the information was needed, confirms my finding 
that the information requested was irrelevant.
 
Notwithstanding my finding that the information sought in 
the May 11 request was not relevant, I agree with the General 
Counsel that an employer may 

information. Information relating to unit employees is presum
p-

t is well established that when a union makes 
a request for relevant information, the employer has a duty to 
supply the information in a timel
y fashion or to adequately 

Beverly Cal
i-
fornia Corp.
, 326 NLRB 153, 157 (1998). 
The Union requested 
information relating to unit employees. The Respondent was 
obligated to inform the Union in a timely manner t
hat it would 
not provide the information and the reasons for its refusal.
 

e-
quest. See 
Daimler Chrysler Corp.
, 331 NLRB 1324, 1329 
(2000); 
Interstate Food Processing
, 283 NLRB 303, 304 at fn. 
9 (1987).
 
The Respondent herein was obligated to inform the 
Union in a timely manner of the reasons that it did not believe 
that the information sought was relevant. 

respond to a union's requests for relevant information within a 
reasonable time
, either by complying with it or by stating its 
reason for noncompliance within a reasonable period of time. 
Failure to make either response in a reasonable time is, by 
itself, a violation of Section 8(a)(5) and (1) of the Act.
 
Some 
kind of response or rea
ction is mandatory
.

Columbia Univers
i-
ty
, 298 NLRB 941, 945 (1990), citing
 
Ellsworth Sheet Metal
, 
232 NLRB 109 (1977). [Emphasis added.] The September 27 
response, more than 4 months after the May 11 request, was not 
made in a timely manner.
 
The Respondent

address the foregoing precedent.
 
Although the Respondent did not violate the Act by failing to 
provide the irrelevant information requested by the Union on 
May 11, I find that, by not providing a timely response to the 
Union's May 11 info
rmation request, the Respondent failed and 
refused to bargain in good faith with the Union in violation of 
Section 8(a)(5) of the Act.
 
C
ONCLUSION OF 
L
AW
 
By failing
 
to respond to the May 11, 2011
 
information r
e-
quest of the Union in a timely manner, the Resp
ondent has 
engaged in unfair labor practices affecting commerce within the 
meaning of Section 8(a)(1) and (5) and Section 2(6) and (7) of 
the Act.
 
R
EMEDY
 
Having found that the Respondent has engaged in certain u
n-
fair labor practices, I find that it must be
 
ordered to cease and 
desist and to take certain affirmative action designed to effect
u-
ate the policies of the Act.
 
The Respondent will be ordered to post and email an appr
o-
priate notice.
 
On these findings of fact and conclusions of law and on the 
entire r
ecord, I issue the following recommended
2
 
ORDER
 
The Respondent, IronTiger Logistics, Inc., Kansas City, 
Missouri, its officers, agents, successors, and assigns, shall
 
1.  Cease and desist from
 
(a) Failing and refusing to respond to information requests 
mad
e by International Association of Machinists and Aerospace 
Workers, AFL

CIO, in a timely manner.
 
(b) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act.
 
2
.  Take the following affirmative action necessary to effe
c-
tuate the policies of the Act.
 
(a) Within 14 days after service by the Region, post at its f
a-
cilities in Garland, Texas; Springfield, Ohio; Macungie, Pen
n-
sylvania; and Dublin, Virginia, copies of t
he attached notice 
                                        
                  
 
2
 

Rules and Reg
ulations, the findings, conclusions, and recommended 
Order shall, as provided in Sec. 102.48 of the Rules, be adopted by the 
Board and all objections to them shall be deemed waived for all pu
r-
poses.
 
  
 
 
                    
           
IRONTIGER LOGISTICS
,
 
INC
.
 
 
 
                
243
 
 
marked Appendix.
3
 
Copies of the notice, on forms provided by 
the Regional Director for Region 16 after being signed by the 

Respondent and maintained for 60 consecutive days i
n co
n-
spicuous places including all places where notices to employees 
are customarily posted. In addition to physical posting of paper 
notices, the notices shall be distributed electronically, such as 
by email, posting on an intranet or an internet site, an
d/or other 
electronic means, if the Respondent customarily communicates 
with its employees by such means. Reasonable steps shall be 
taken by the Respondent to ensure that the notices are not a
l-
tered, defaced, or covered by any other material. In the event 
that, during the pendency of these proceedings, the Respondent 
has gone out of business or closed the facility involved in these 
proceedings, the Respondent shall duplicate and mail, at its 
own expense, a copy of the notice to all current employees and 
for
mer employees employed by the Respondent at any time 
since May 11, 2010.
 
(b) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps
 
that the 
Respondent has taken to comply.
 
                                        
                  
 
3
 
If this Order is enforced by a judgment of a United Sta
tes court of 

a-

g-
ment of the United States Court of Appeals Enforcing an Order of the 

 
I
T IS FURTHER ORDERED
 
that the complaint is dismissed ins
o-
far as it alleges violations of the Act not specifically found.
 
APPENDIX
 
N
OTICE 
T
O 
E
MPLOYEES
 
P
OSTED BY 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency
 
of the United States Government
 
 
The National Labor Relations Board has found that we violated 
Federal labor law and has ordered us to post and obey this notice.
 
FEDERAL LAW GIVES YO
U THE RIGHT TO
 
Form, join, or assist a union
 
Choose representatives to ba
rgain with us on your b
e-
half
 
Act together with other employees for your benefit and 
protection
 
Choose not to engage in any of these protected activ
i-
ties.
 
 
W
E WILL NOT
 
fail and refuse to respond to information r
e-
quests made by International Association of M
achinists and 
Aerospace Workers, AFL

CIO, in a timely manner.
 
W
E WILL NOT
 
in any like or related manner interfere with, r
e-
strain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act.
 
 
I
RON
T
IGER 
L
OGISTICS
,
 
I
NC
.
 
 
